EXHIBIT 10.1

EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT AND WAIVER

 

This EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT AND WAIVER (this
“Amendment”) is entered into as of October 16, 2015, among BROADWIND ENERGY,
INC., a Delaware corporation (“Parent”), BRAD FOOTE GEAR WORKS, INC., an
Illinois corporation (“Brad Foote”), BROADWIND SERVICES, LLC, a Delaware limited
liability company (“Broadwind Services”), BROADWIND TOWERS, INC., a Wisconsin
corporation (“Broadwind Towers” and, together with Parent, Brad Foote and
Broadwind Services, each a “Borrower” and collectively the “Borrowers”), 1309
South Cicero Avenue, LLC, a Delaware limited liability company (“South Cicero”),
5100 Neville Road, LLC, a Delaware limited liability company (“Neville” and,
together with South Cicero, each a “Guarantor” and collectively the
“Guarantors”), and ALOSTAR BANK OF COMMERCE, a state banking institution
incorporated or otherwise organized under the laws of the State of Alabama (the
“Lender”).

W I T N E S S E T H:

WHEREAS, the Borrowers and the Lender are parties to that certain Loan and
Security Agreement dated August 23, 2012 (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”; capitalized terms
used herein and not otherwise defined shall have the meanings ascribed to such
terms in the Loan Agreement), pursuant to which the Lender has agreed to make
the Commitments available to the Borrowers from time to time pursuant to the
terms and conditions thereof;

WHEREAS, the Borrowers have requested that the Lender waive for the six
consecutive calendar month period ending September 30, 2015, the requirements
that the Borrowers achieve (a) EBITDA of $7,800,000 and  (b) a Fixed Charge
Coverage Ratio of not less than 1.20 to 1.00, in each case, as required by
Section 8.9 of the Loan Agreement (the “September 2015 Covenants”)  and  (b)
agree to amend certain terms and conditions of the Loan Agreement; and

WHEREAS, subject to the satisfaction of the conditions set forth herein, the
Lender is willing to (a) waive the September 2015 Covenants and (b) amend the
Loan Agreement as set forth herein.

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1. Amendments to the Loan Agreement.  Subject to the satisfaction of the
conditions to effectiveness referred to in Section 4 hereof, the Loan Agreement
is hereby amended as follows:

Clause (a) of Item 16 (Financial Covenants) of the Terms Schedule is hereby
amended and restated in its entirety as follows:

“(a)Fixed Charge Coverage Ratio.  At the end of each fiscal quarter, commencing
with the fiscal quarter ending March 31, 2016, Parent shall have a Fixed Charge
Coverage Ratio for the twelve consecutive calendar month period ending at such
fiscal quarter end of not less than a ratio to be agreed based upon the
Borrowers’ projected operating performance during such twelve consecutive
calendar month period.”

Clause (b) of Item 16 (Financial Covenants) of the Terms Schedule is hereby
amended and restated in its entirety as follows:

“(b)Minimum Monthly EBITDA. Parent shall achieve EBITDA of at least (i)
$2,400,000 during the nine consecutive calendar month period ending December 31,
2015 and (ii) an amount to be agreed based upon a discount of the Borrowers’
projected operating performance during each subsequent twelve consecutive
calendar month period ending at each fiscal quarter end thereafter.”



--------------------------------------------------------------------------------

 



2. Waiver.  Subject to the satisfaction of the conditions to effectiveness
referred to in Section 4 hereof, notwithstanding anything to the contrary
contained in the Loan Agreement or the other Loan Documents, the Lender hereby
waives the September 2015 Covenants and such waiver shall be deemed effective as
of September 30, 2015.

3. No Other Amendments.  The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of the
Lender under the Loan Agreement or any of the other Loan Documents, nor
constitute a waiver of any provision of the Loan Agreement or any of the other
Loan Documents.  Except for the amendment set forth above, the text of the Loan
Agreement and all other Loan Documents shall remain unchanged and in full force
and effect and each Borrower and each Guarantor hereby ratifies and confirms its
obligations thereunder.  This Amendment shall not constitute a modification of
the Loan Agreement or any of the other Loan Documents or a course of dealing
with the Lender at variance with the Loan Agreement or the other Loan Documents
such as to require further notice by the Lender to require strict compliance
with the terms of the Loan Agreement and the other Loan Documents in the future,
except as expressly set forth herein.  Each Borrower and each Guarantor
acknowledges and expressly agrees that the Lender reserves the right to, and
does in fact, require strict compliance with all terms and provisions of the
Loan Agreement and the other Loan Documents, as amended herein.  No Borrower or
Guarantor has knowledge of any challenge to the Lender’s claims arising under
the Loan Documents, or to the effectiveness of the Loan Documents.

4. Conditions Precedent to Effectiveness.  This Amendment shall be effective as
of the date first written above upon the satisfaction of each of the following
conditions precedent in a manner acceptable to the Lender in its sole and
absolute discretion:

the Lender shall have received this Amendment, duly executed by each Borrower
and each Guarantor, and the same shall be in full force and effect;

the Lender shall have received an amendment fee equal to $10,000; and

after giving effect to the waiver set forth herein, no Default or Event of
Default shall exist under the Loan Agreement or the other Loan Documents.

5. Counterparts.  This Amendment may be executed in multiple counterparts, each
of which shall be deemed to be an original and all of which, taken together,
shall constitute one and the same agreement.  In proving this Amendment in any
judicial proceedings, it shall not be necessary to produce or account for more
than one such counterpart signed by the party against whom such enforcement is
sought. Any signatures delivered by a party by facsimile transmission or by
electronic mail transmission shall be deemed an original signature hereto.

6. Reference to and Effect on the Loan Documents.  Upon the effectiveness of
this Amendment, on and after the date hereof, each reference in the Loan
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Loan Agreement, and each reference in the other Loan Documents
to “the Loan Agreement”, “thereunder”, “thereof” or words of like import
referring to the Loan Agreement, shall mean and be a reference to the Loan
Agreement as amended hereby.

7. Entire Agreement.  This Amendment and the other Loan Documents constitute the
entire agreement and understanding between the parties hereto with respect to
the transactions contemplated hereby and thereby and supersede all prior
negotiations, understandings and agreements between such parties with respect to
such transactions.

8. GOVERNING LAW.  THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF NEW YORK.

9. Loan Document.  This Amendment shall be deemed to be a Loan Document for all
purposes.

[remainder of page intentionally left blank]

 





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the day and year first written above.

BORROWERS:BROADWIND ENERGY, INC.

By: /s/ Stephanie K. Kushner

Name:  Stephanie K. Kushner

Title:    Executive Vice President and CFO

 

BRAD FOOTE GEAR WORKS, INC.

By: /s/ Stephanie K. Kushner

Name:  Stephanie K. Kushner

Title:    Authorized Signatory



BROADWIND SERVICES, LLC

By: /s/ Stephanie K. Kushner

Name:  Stephanie K. Kushner

Title:    Authorized Signatory



BROADWIND TOWERS, INC.

By: /s/ Stephanie K. Kushner

Name:  Stephanie K. Kushner

Title:    Authorized Signatory

 

GUARANTORS:1309 SOUTH CICERO AVENUE, LLC

By: /s/ Stephanie K. Kushner

Name:  Stephanie K. Kushner

Title:    Authorized Signatory



5100 NEVILLE ROAD, LLC

By: /s/ Stephanie K. Kushner 

Name:  Stephanie K. Kushner

Title:    Authorized Signatory





--------------------------------------------------------------------------------

 



LENDER:ALOSTAR BANK OF COMMERCE 

By: /s/ Megan E. Enlow

Name:  Megan E. Enlow

Title:    Director

 



--------------------------------------------------------------------------------